Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a CON of 16/254,074 01/22/2019 PAT 10899749, which is a CON of 15/164,483 05/25/2016 PAT 10227335, which claims benefit of 62/166,911 05/27/2015.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection claims 1-17 under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl of is maintained.  Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.  According to the arguments, the prior art does not teach the limitation of volume to mass ratio of water to citric acid “about 2:1 to about 12:1”.  This is a measure of reactant concentration, and as has been established concentration is known to influence reaction rate and crystallization.  The rejection explains that “Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness.  This point is well settled and the subject of numerous cases, where the values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan.”  Further to this point,  Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 states: “When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.”  Since the artisan has some skill the ranges of volume to mass ratios while not explicitly recited are capable of being determined. The argument of applicant’s representative presumes that the ordinary artisan in the field of chemical synthesis is unaware of how to perform chemical synthesis and crystallization. The specification on page [0042] explains that determining the precise amount of citric acid in the claimed process covers routine experimentation with ranges of ratios:
[0042] In general, the volume to mass ratio of water to citric acid may range from about 2:1 to about 12:1. In various embodiments, the volume to mass ratio of water to citric acid may range from about 2:1 to about 12:1, from about 3:1 to about 11:1, from about 4:1 to about 10:1, from about 5:1 to about 9:1, or from about 6:1 to about 8:1, or from about 6.5:1 to about 7.5:1. In some embodiments, the volume to mass ratio of water to citric acid may be about 7:1.

	With respect to the argument that water is not taught in the prior art, Cheng explicitly mentions water. “In a preferred embodiment, the solvent may be water.”  “Claim 26.  The process of claim 25, wherein the solvent is water.” Example 4 on page 5 uses water.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Water is not a point of novelty.
	With respect to the argument of concentration is important to overcome oiling out, “These amounts and ratios are important because they prevent the sufentanil salt oiling out of the solution and later recrystallizing; instead, the crystallized sufentanil citrate remains well-suspended in the mother liquor and does not aggregate.3” (Remarks page 6 ¶ 1), this was known to workers in the art.  Crystallization is concentration dependent.  Both Matthew and Cheng disclose processes where oiling out was not a problem. Footnote 3 states “See the present specification at [0003] and [0007]-[0008] as-filed.”  Paragraph [0003] is simply a description of what sufentanil is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Paragraphs [0007] [0008] discuss problems with sufentanil oiling out:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The specification has “processes disclosed herein” with more than sixty “Polar Non-Aqueous Solvent” solvents on [0012] including the Ethanol of Matthew that reportedly “overcome the latter limitations” (oiling out).  The specification further states at paragraph [0021] that “In general, the volume to mass ratio of the solvent to the citric acid ranges from about 0.1:1 to about 10:1. In various embodiments, the volume to mass ratio of the solvent to citric acid may range from about 0.1:1 to about 10:1, from about 0.2:1 to about 8:1, from about 0.3:1 to about 6:1, from about 0.4:1 to about 4:1, or from about 0.5:1 to about 2:1. In exemplary embodiments, the volume to mass ratio of the solvent to citric acid may be from about 0.5:1 to about 2:1, or about 1:1.”  And that  [0021] “The amount of citric acid added to the ration mixture can and will vary.  In general, the mole to mole ratio of citric acid to sufentanil base may range from about 0.9:1 to about 1.5:1.” This is evidence that the amount of citric acid in Matthew, argued to be 1:1, leads to the result of a non-oiled out process.  
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl as applied to claims 1-17 above, and further in view of Zeng CN 102060753 A AND Orr US 20120071659 A1 is maintained for the same reasons.  The rejection of Claims 19-20 under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl and further in view of Zeng CN 102060753 A AND Orr US 20120071659 A1 as applied to claims 1-18 above and further in view of Van Daele is maintained for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Springer Verlag  2002, pgs. 191-211. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1)	Determining the scope and contents of the prior art:
Matthew teaches a process of the making sufentanil citrate which is step a)/c), at column 14 lines 56-60 in Ethanol “Example 9 (123)   Sufentanil HCl obtained in Example 8 was suspended in hot water and adjusted to pH 10-11 with 10% aqueous potassium hydroxide and extracted with ether.  The organic layer washed with water, dried and evaporated to give the free base with an LC purity profile of 99.62%.  An equivalent of sufentanil free base with anhydrous citric acid was warmed in 100% ethanol.  After removal of ethanol the fluffy white powder was dried in the vacuum oven at 56oC. for 48 hrs.  Sufentanil citrate thus obtained passed all USP tests.” [Emphasis added].
Cheng teaches various methods for recrystallizing sufentanil citrate.  Particular solvents are given including water: “The solvent may be a protic solvent, an aprotic solvent, or a combination thereof.  Suitable solvents are presented above; suitable protic solvents also include water.  In a preferred embodiment, the solvent may be water.”  “Claim 26.  The process of claim 25, wherein the solvent is water.” Example 4 on page 5 uses water.  Temperature ranges are given at paragraph [0045].  Crystallization by cooling is described at page 4 paragraph [0047], steps (b) and (e). “[0047] In another embodiment, Form I crystals may be formed by "hot crystallization." In this embodiment, step (a) is conducted at an elevated temperature.  Typically, sufentanil citrate is contacted with the solvent at a temperature that is at or near the boiling point of the solvent.  Crystals are formed in step (b) by cooling the saturated solution of sufentanil citrate to a temperature that ranges from about -10oC to about 40oC, or more preferably from about 0oC to about 25oC.” [Emphasis added]. “Collecting”, meets the limitation of “recovering" step (f), is discussed at paragraph [0048].  Crystallizing in water is also the subject of claim 9.
2)	Ascertaining the differences between the prior art and the claims at issue.
Matthew teaches step (a)/(c) in ethanol, while the instant claims use water.  The instant claims also are drawn to a process where dissolved sufentanil citrate material that is cooled is combined with the crystallized material from the second step (b) that is not cooled as per step (d).
3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Since the crystallization step of Cheng is conducted in water, it would be obvious to change the solvent in the salt formation step of Matthew from ethanol to water since this would reduce the number of solvents, simplifying and streamlining the process.  The use of water is also more environmentally friendly and is cheaper.
With regard to changes in temperature, the ranges are taught in Cheng, however Stahl on page 210 states:
“7.3.1. Change of Temperature
The solubility of most materials is lower in cold solvent than in hot solvent. This is the typical principle applied in traditional crystallization. The material to be crystallized is dissolved in hot solvent, and the resulting solution is cooled. Nucleation (initial deposit of solid material) occurs, when the concentration in solution exceeds the supersaturation threshold at the given temperature. Control of the cooling rate controls the rate of change of solubility and hence the rate of crystal growth.”
Stahl also discusses the importance of seeding, “To control crystallization, the following parameters must first be studied: •    supersaturation, •    seeding, •    cooling rate, •    stirring speed….. 5.3. Seeding If the solution nucleates spontaneously, large numbers of nuclei are obtained, i.e., there is the formation of very small crystals that are difficult to filter and dry, and that are difficult to control from one batch to another. In some cases, the whole mass in the vessel can crystallize, resulting in a substantial exothermic process. The phenomenon can be violent and cause problems both for process security (boiling solvent), and the equipment (damage to stirring system, i.e., the impeller shaft, speed selector, electric motor). Consequently, controlling the crystallization process by cooling often involves a seeding study.
The following points must be optimized:
•    seeding temperature,
•    seed quantity,
•    seed quality,
•    cooling rate.”  Page 202 discusses the cooling rate on seeding.
Finding the optimal heating/cooling range with such a process is no more than routine experimentation as in claims 4-5, 9-10, 12.  Optimizing a known method that employs the same steps and suggest manipulation of the conventional crystallization technique of "crystallization by cooling" is obvious considering the evidence.  Essentially by conducting step (b), one would arrive at a small batch of seed crystals to seed the larger volume of sufentanil citrate in step (c), which would then be added to the volume 
With respect to the limitation of amounts of solvent, sufentanil, citric acid and how much of a portion is added (claim 2-3, 7, 15-17), time of addition (claim 11) such process parameters are easily optimized by the routineer. Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness.  This point is well settled and the subject of numerous cases, where the values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).  
This is a situation where all the steps are known.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make minor adjustments to the known process.
5.	Claims 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Springer Verlag  2002, pgs. 191-211 as applied to claims 1-17 above, and further in view of Zeng CN 102060753 A AND Orr US 20120071659 A1.  Claim 18 is drawn to a recycling step where additional sufentanil citrate left over in the mother liquor is recycled by converting to the free base by addition of base and recovery.  This is a known process.
1)	Determining the scope and contents of the prior art:
Zeng teaches successive sufentanil acid salt formation with various acids, including citric acid, and regeneration of the free base both in water and various solvents and formation of another acid addition salt.  On page 1 of the translation the steps of claim 18 are taught as steps 3 and 4:
“(1) 4-aniline piperidine analgesics I added the acid - alcohol solution to give an acid salt II;
(2) the acid salt II with solvent A recrystallized acid salt refined products; 
(3) the acid salt refined products basified to give the free base, after the addition of an acid addition salt of formula III was prepared acid crude;
(4) the acid salt with a solvent B III crude purified by recrystallization to obtain refined acid salt III, namely 4-anilino-piperidines refined analgesics.”
As an acid former in either step Zeng lists, citric acid:
“Acetic acid, hydrochloric acid, phosphoric acid, oxalic acid, methanesulfonic acid, citric acid, tartaric acid, fumaric acid, malic acid and succinic acid (1) used in the preparation of acid acid salts II.”
As a base, “(3) used alkalizing agent is an aqueous solution of sodium hydroxide, potassium hydroxide, the acid used is acetic acid, hydrochloric acid, phosphoric acid, oxalic acid, methanesulfonic acid, citric acid, tartaric acid, fumaric acid, malic acid and succinic acid, but is different in the preparation of acid salts II (1) of the acid.”  
Orr also describes a regeneration/recycling of the free base from a sufentanil acid addition salt (HCl) at page 8 [0049] and claim 17 (ii) (d)-(e). The base was prepared from the acid and crystallized by cooling and washed with water.
3)  	Resolving the level of ordinary skill in the pertinent art:  It would be obvious to recycle the left over mother liquor since the material is valuable.  This was known to be done by simply treating the mother liquor with based and collecting the free base.
6.	Claims 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew US 5,489,689 and Cheng US 20100056574 A1 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Springer Verlag  2002, pgs. 191-211 and further in view of Zeng CN 102060753 A AND Orr US 20120071659 A1 as applied to claims 1-18 above and further in view of Van Daele, P.G.H. “Synthetic Analgesics: N-(1 · [2-Arylethyl]-4-substituted 4-Piperidinyl) N-Arylalkanamides”  Arzneim.-Forschung (Drug Research)  26, Nr. 8, 1976, 1521-1531.
1)	Determining the scope and contents of the prior art:
Zeng and Orr use water or alcohols as a solvent in the steps of (g) –(i).  In the original preparation of sufentanil  found in Van Daele a non-polar solvent was used to crystallize the sufentanil free base. This is disclosed on page 1529, [sufentanil is compound 67 (see table 3 on page 1526)]:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
3)  	Resolving the level of ordinary skill in the pertinent art:  It would be obvious to crystallize the free base by the known method of Van Daele since this would increase purity for use in further process steps or other uses.
Conclusion
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625